DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 04/29/2022 has been entered. Claims 6 and 9 have been cancelled. Claims 1, 7-8, 10-14 and 18-20 are pending in the Application.

Allowable Subject Matter
Claims 1, 7-8, 10-14, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s amendments and persuasive arguments. The known prior arts fail to teach and/or fairly suggest a processor having a plurality of pins that are electrically coupled to a connector via respective electrical traces, wherein the connector further includes a daughterboard via which one or more peripheral devices are communicatively coupled to the processor; and a memory device located on the daughterboard and storing a state table that maps the plurality of pins to a respective plurality of connection protocols; wherein the processor is configured to implement control logic for the plurality of pins at least in part by: receiving the state table from the memory device upon startup; receiving a selection of a pin of the plurality of pins;  receiving an updated connection protocol for the selected pin; updating the state table such that the selected pin is mapped to the updated connection protocol; via the connector, establishing a connection to an external device using the updated connection protocol implemented at the selected pin in combination with other limitations found in the independent claims 1, 14 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai et al US publication US 20140095756 discloses a connector having a daughter circuit board for connecting to an external device
Kelly US Patent No. 5,734,872 discloses a daughterboard of a CPU having a memory loaded with configuration to adapt the CPU to a standard I/O bus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184